DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "different" in claim 4 is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitby (U.S. Patent No. 5,505,426).
Regarding Claim 1, Whitby discloses an accumulator system, comprising: 
A housing (28), the housing (28) defining a function chamber (66) and a balance chamber (47); 
A piston (26) configured to move axially within the housing (28), the piston (26) configured to separate the function chamber (66) from the balance chamber (68); and 
An electric actuator (21, 23, 50, 52) configured to couple to and drive the piston (26) within the housing (28) to compress and drive a first fluid (via 36 or 40) out of the function chamber (66).
Regarding Claim 2, Whitby discloses the accumulator system of claim 1, wherein the electric actuator (21, 23, 50, 52) is within the balance chamber (68).
Regarding Claim 3, Whitby discloses the accumulator system of claim 1, wherein the balance chamber (68) is configured to receive a second fluid (via 36 or 40) 
Regarding Claim 4, Whitby discloses the accumulator system of claim 3, wherein the first fluid (via 36 or 40) and the second fluid (via 36 or 40) are different.
Regarding Claim 6, Whitby discloses the accumulator system of claim 1, comprising a shaft (70) configured to couple to the piston (26) and to the electric actuator (21, 23, 50, 52).
Regarding Claim 7, Whitby discloses the accumulator system of claim 6, wherein the shaft (70) couples to the electric actuator (21, 23, 50, 52) with a screw adapter (51), and wherein rotation of the screw adapter (51) is configured to drive the piston (26) axially.
Regarding Claim 9, Whitby discloses a mineral extraction system, comprising: 
A mineral extraction component (BOP); 
An accumulator system coupled to the mineral extraction component (BOP), wherein the accumulator system is configured to pressurize a fluid to actuate the mineral extraction component (BOP), the accumulator system comprising: 
A housing (28), the housing (28) defining a function chamber (66) and a balance chamber (47); 
A piston (26) configured to move axially within the housing (28), the piston (26) configured to separate the function chamber (66) from the balance chamber (68); and 
A electric actuator (21, 23, 50, 52) configured to couple to and drive the piston (26) within the housing (28) to compress and drive a first fluid (via 36 or 40) out of the function chamber (66).
Regarding Claim 10, Whitby discloses the mineral extraction system of claim 9, wherein the mineral extraction component (BOP) is a blowout preventer.
Regarding Claim 11, Whitby discloses the mineral extraction system of claim 9, wherein the balance chamber (68) is configured to receive a second fluid (via 36 or 40) as the piston (26) moves in a first direction and to discharge the second fluid (via 36 or 40) as the piston (26) moves in a second direction opposite the first direction.
Regarding Claim 12, Whitby discloses the mineral extraction system of claim 9, comprising a shaft (70) configured to couple to the piston (26) and to the electric actuator (21, 23, 50, 52).
Regarding Claim 13, Whitby discloses the mineral extraction system of claim 12, wherein the shaft (70) couples to the electric actuator (21, 23, 50, 52) with a screw adapter (51), and wherein rotation of the screw adapter (51) is configured to drive the piston (26) axially.
Regarding Claim 16, Whitby discloses an accumulator system, comprising: 
A cylinder configured to receive a first fluid (via 36 or 40); 
An actuator (18, 30) housing (28) coupled to the cylinder; 
A piston (26) configured to move within the cylinder to pressurize and drive the first fluid (via 36 or 40) out of the cylinder; 
A shaft (70) coupled to the piston (26); 
A screw adapter (51) coupled to the shaft (70); and 
An electric motor configured to couple to the screw adapter (51), wherein the electric motor is configured to rotate the screw adapter (51) to axially move the shaft (70).
Regarding Claim 17, Whitby discloses the accumulator system of claim 16, comprising a plurality of roller screws configured to couple directly to the shaft (70) and to the screw adapter (51), wherein the roller screws are configured to transfer rotation of the screw adapter (51) to the shaft (70).
Regarding Claim 18, Whitby discloses the accumulator system of claim 16, comprising an anti-rotation housing (pocket within 26) configured to receive the shaft (70).
Regarding Claim 19, Whitby discloses the accumulator system of claim 18, comprising an anti-rotation guide (12), wherein the anti-rotation guide is configured to block rotation of the shaft (70).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitby in view of Coonrod (U.S. Pub. No. 2013/0283919).
Regarding Claim 14, Whitby discloses the mineral extraction system of claim 12, but does not disclose comprising a position detection system configured to detect a position of the shaft (70).
The examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing to utilize position sensors of the ultrasonic variety within blowout preventers in order to allow an operator to determine the position of the ram head within the blowout preventer. Evidence supporting this can be seen in the invention of Coonrod (34).
Regarding Claim 15, Whitby and Coonrod render obvious the mineral extraction system of claim 14, wherein the position detection system comprises a magnetic field sensor or an ultrasonic sensor.
The examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing to utilize position sensors of the ultrasonic variety within blowout preventers in order to allow an operator to determine the position of the ram head within the blowout preventer. Evidence supporting this can be seen in the invention of Coonrod (34).
Regarding Claim 20, Whitby discloses the accumulator system of claim 16, but does not disclose comprising a position detection system configured to detect a position of the shaft (70).
The examiner takes Official Notice that it is old and well known in the art at the time of the invention’s filing to utilize position sensors of the ultrasonic variety within 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954.  The examiner can normally be reached on Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571) - 270 - 5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DOUGLAS S. WOOD
Examiner
Art Unit 3679


	

/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                             

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679